IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00376-CR

SAMUEL UKWUACHU,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1202-C2


                                       ORDER


      The opinion in this appeal originally issued in March of 2017. After a review by

the Court of Criminal Appeals, the case was remanded to this Court for further

proceedings. The mandate by the Court of Criminal Appeals issued on July 26, 2018. By

an order dated August 22, 2018, and pursuant to Robinson v. State, 790 S.W.2d 334, 335-36

(Tex. Crim. App. 1990), this Court ordered the parties to file briefs on remand.
           After two extensions of time, appellant filed a lengthy brief October 25, 2018.1

After one extension of time, the State requests permission to file a lengthy brief as well.

The State’s request is granted.

           Accordingly, the State’s Motion to Exceed Word Count Limit by 2573 Words is

granted. The State’s brief is filed as of the date it was received, that being, December 3,

2018.


                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 2, 2019




1
    Part of the brief is filed under seal.

Ukwuachu v. State                                                                    Page 2